Citation Nr: 0113880	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 12, 
1963, to March 14, 1963, and from April 1963 to September 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in March 2001.


FINDINGS OF FACT

1.  An unappealed October 1993 rating decision denied service 
connection for PTSD.

2.  Unappealed rating decisions of January 1994, November 
1994, June 1995 and December 1997 continued the denial of the 
claim.

3.  The evidence added to the record since the December 1997 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran has PTSD which originated in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  The veteran has PTSD which was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran's claim for 
service connection for PTSD was reopened and denied in a 
January 1998 rating decision.  He was notified of this 
decision and of his appellate rights on January 12, 1998.  In 
response to his Notice of Disagreement, the veteran was 
issued a Statement of the Case (SOC) with respect to the 
January 1998 rating decision in June 1998.  Later in June 
1998, the veteran's representative submitted duplicative 
evidence in support of the veteran's claim.  In an 
accompanying statement, the representative requested that the 
veteran's claim for PTSD be expedited.  The Board construes 
this statement to constitute a Substantive Appeal with 
respect to the January 1998 rating decision.  The Board 
additionally notes that on January 12, 1999, within the time 
period for perfecting an appeal of the January 1998 rating 
decision, VA received a copy of correspondence sent by the 
veteran to the President of the United States, in which the 
veteran essentially argued that entitlement to service 
connection for PTSD was warranted.  Consequently, and as 
reflected in the Introduction, the Board concludes that the 
veteran has perfected his appeal with respect to the January 
1998 rating decision.

The Board also notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Notably, however, the VCAA specifically provides that nothing 
in the relevant section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  In any event, in 
light of the disposition of the veteran's claim below, the 
Board concludes that further development under the VCAA is 
not warranted prior to adjudication of the veteran's claim. 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).  
Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) (1999) 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999). 

Service connection for PTSD was denied in a rating decision 
dated in October 1993.  Unappealed rating decisions of 
January 1994, November 1994, June 1995 and December 1997 
continued the denial of service connection for PTSD.  
Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the December 1997 
rating decision included service medical records which are 
entirely negative for any complaints, finding or diagnosis of 
PTSD.  Service personnel records show that while the veteran 
was listed as enroute to Vietnam in October 1966, by November 
1966 he was a patient at a military hospital in California.  
He thereafter returned to Vietnam in March 1968 in a food 
service position for the 9th Infantry Division, but was 
reassigned to that division as an engineering equipment 
repairman in June 1968.  The veteran's awards and decorations 
included the National Defense Service Medal, the Good Conduct 
Medal, and the Vietnam Service Medal.

The evidence of record at the time of the December 1997 
rating decision also included private medical records for 
July 1983 to October 1995, which note historically that the 
veteran experienced an acute reactive depressive episode in 
1981 concomitant with his divorce, but which are otherwise 
negative for any reference to psychiatric disability.

The evidence previously considered also included VA treatment 
reports for July 1983 to June 1997, which disclose that the 
veteran was admitted for treatment of a major depressive 
episode in April 1992, which was related mostly to marital 
discord.  The veteran reported at that time that he saw 
combat in Vietnam, and he was diagnosed with major depressive 
episode and with rule out PTSD.  An October 1992 VA 
psychiatrist note indicates that the veteran reported 
witnessing the death of some friends in service, but that he 
was reluctant to give any further details.  The veteran was 
later admitted in November 1992 with complaints of increased 
depressive symptoms, and was diagnosed with, inter alia, 
PTSD; he again reported a history of combat experiences in 
Vietnam.  A March 1993 VA psychiatrist statement indicates 
that the veteran had recurrent major depression superimposed 
on chronic PTSD.  Subsequent treatment reports show continued 
treatment for PTSD, with symptoms including nightmares and 
flashbacks, and note that the veteran was vague concerning 
his stressful experiences in service.  He reported to his 
treating physicians that he had earned the Combat Infantryman 
Badge.

The evidence on file at the time of the December 1997 rating 
decision also included the report of a September 1983 VA 
neurological examination, at which time the veteran denied 
experiencing any psychiatric difficulties.  The examiner, on 
mental status examination, nevertheless noted the presence of 
some underlying anger, although no clinical evidence of 
anxiety or depression was manifest.

Also on file at the time of the December 1997 rating decision 
was a Certificate of Combat Service first received in July 
1992.  The certificate indicates that the veteran served with 
the 9th Infantry Division in armed conflict against insurgent 
forces in the Republic of Vietnam.

The evidence previously considered also included a May 1993 
statement by the veteran in which he indicates that he served 
in Vietnam with the 9th Infantry Division close to Saigon, 
and that he encountered enemy soldiers during his first week 
in country.  He also indicated that his job in service 
required maintaining the function of the power generators for 
his base camp.  He reported that his base camp experienced 
mortar fire, and that he would have to shut down the power 
generators during such attacks, thereby exposing himself to 
the mortar rounds.  The veteran indicated that he learned 
after service that a friend had been killed in Vietnam.  

The evidence of record at the time of the December 1997 
rating decision included the report of a December 1993 VA 
examination.  At that time, the veteran reported that he had 
served in Vietnam as a field wireman and as a cook.  When 
questioned as to his stressful experiences in service, the 
veteran reported that his service in Vietnam itself was 
stressful.  He also reported that he would pick up villagers 
in the day and return them unmolested at night.  The veteran 
reported experiencing numerous mortar attacks in service, 
with some mortars almost striking him, but he denied 
witnessing any deaths.  He did note that he tended to think 
about friends who were killed in service, but he denied 
witnessing their deaths.  The veteran indicated that he 
experienced nightmares about bombs and flashbacks of shells 
advancing toward him.  Following mental status examination of 
the veteran, the examiner concluded that the veteran had 
symptoms of PTSD and depression, although the depressive 
symptoms were largely related to events occurring outside of 
service.  The examiner noted that the loss of relatives and 
the threat of loss seemed to be the primary determinant of 
the veteran's traumatic experiences.  The examiner diagnosed 
the veteran with PTSD and with recurrent major depressive 
disorder.

The evidence previously on file also included statements by 
the veteran received in February 1994 and June 1994, in which 
he contended that he deserved a "combat infantry medal."

The evidence previously on file also included a March 1997 
statement by the veteran's wife, in which she essentially 
indicates that the veteran fought in service, but that the 
military had refused to issue the veteran a Combat 
Infantryman Badge.

The evidence previously on file also included a May 1997 
statement by a VA physician which indicates only that the 
veteran has PTSD.

The evidence on file at the time of the December 1997 rating 
decision lastly included an October 1997 statement by the 
veteran.  The veteran indicated that he experienced mortar 
attacks in service, as well as small arms fire.  He alleged 
that he was required, during the referenced mortar attacks, 
to shut down the power generators, at which time he was 
exposed to the mortar rounds.  The veteran also indicated 
that he was stressed about Agent Orange.

Pertinent evidence added to the record since the December 
1997 rating decision includes records from the Social 
Security Administration (SSA) and a copy of the veteran's 
Certificate of Combat Service.  The evidence added to the 
record also includes records from Ability Management 
Associates for April 1999 and June 1999, and a May 1999 
statement from the veteran's treating VA physician.  The 
evidence added to the record since the December 1997 rating 
decision lastly includes May 1999 and June 1999 statements by 
M.M., a service comrade of the veteran, and the transcript of 
the veteran's March 2001 hearing before the undersigned at 
the RO.
 
The records from the SSA, which include private medical 
records for May 1977 to July 1985, are negative for any 
reference to PTSD.

The copy of the Certificate of Combat Service is duplicative 
of evidence previously of record at the time of the December 
1997 rating decision.

The records from Ability Management Associates, which are 
essentially concerned with vocational rehabilitation of the 
veteran, note that the veteran reported serving as a combat 
engineer in service.  While the records do not disclose the 
experiences that the veteran claims caused his PTSD, the 
examiners concluded that he was experiencing symptoms, such 
as nightmares and intrusive thoughts, related to PTSD; the 
examiners also concluded that the veteran's PTSD was service-
connected.  The records also include a description of the 
Global Assessment of Functioning (GAF) scale, and indicate 
that the veteran had a GAF score of 38.

The May 1999 statement by a VA physician indicates only that 
the veteran has PTSD.

In his May 1999 and June 1999 statements, M.M. indicates 
that, while he did not know the veteran personally at the 
time that he served in Vietnam, he was attached to the same 
base camp as the veteran.  M.M. indicates that the base camp 
in question endured very frequent mortar attacks.  The Board 
notes that M.M.'s statements suggest that he served with the 
veteran at the same base camp for several months.

At his March 2001 hearing before the undersigned, the veteran 
testified that he began his service in Vietnam as a cook, but 
later became an engineer who was responsible for maintaining 
the power generators for the base camp of the 9th Infantry 
Division.  He testified that his base camp encountered mortar 
attacks every other night, as well as frequent rocket 
attacks, and that he would have to shut the generators down 
during such attacks.  He testified that some of the mortars 
would land close to him when he was exposed.  He indicated 
that after shutting the generators down, he would help guard 
the perimeter of the base camp.  The veteran testified that 
he saw bodybags on occasion, and that he learned that a 
friend had been killed at some point at another base camp.

The evidence previously of record notably contained no 
credible supporting evidence that the veteran's claimed in-
service stressors occurred.  As described above, evidence 
submitted since the December 1997 rating decision includes 
May 1999 and June 1999 statements from M.M., a service 
comrade of the veteran, which indicate that the veteran's 
base camp did indeed receive frequent mortar attacks during 
at least some of the time that the veteran was stationed at 
the camp.  This evidence is clearly new and material, and the 
veteran's claim is therefore reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 
1356 (1998). 

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for PTSD when 
there is medical evidence diagnosing the condition; a link 
established by medical evidence between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

Service personnel records show that the veteran served in 
Vietnam for several months as an engineering equipment 
repairman.  The veteran has testified that his base camp 
endured numerous mortar attacks and that his duties as an 
equipment repairman directly exposed him to such mortar fire 
when he tried to shut down the power generators of his base 
camp during mortar attacks.  The veteran further indicates 
that these experiences were very distressing to him.  The 
Board finds the veteran's statements and testimony to be 
credible.  Moreover, the record also includes a Certificate 
of Combat Service for the veteran as well as May 1999 and 
June 1999 statements from a service comrade of the veteran 
indicating the veteran's base camp did indeed experience 
frequent mortar attacks during at least some of the time that 
the veteran served in Vietnam.  The Board has found the 
Certificate of Combat Service and the May and June 1999 
statements to be credible supporting evidence of the alleged 
stressors. 

With respect to medical evidence of a psychiatric disability, 
VA treatment records disclose diagnosis of and treatment for 
PTSD since at least November 1992, although treatment records 
do not identify the precise stressors supporting the 
diagnosis.  What is clear, however, is that the veteran has 
consistently reported that his stressful experiences include 
enduring mortar attacks on his base camp.  Moreover, the 
veteran was afforded a VA examination in December 1993, at 
which time he reported that his stressful experiences 
included the following:  the general experience of serving in 
Vietnam, picking up and returning villagers, and experiencing 
numerous mortar attacks.  He also reported experiencing 
nightmares and flashbacks whose content were suggestive of 
preoccupation with mortar attacks.  Following evaluation of 
the veteran, the examiner concluded that the veteran had 
PTSD, although he also noted that the loss of relatives and 
the threat of loss seemed to be the primary determinant of 
the veteran's traumatic experiences.

Although VA treatment reports and the December 1993 
examination report do not specifically indicate that the 
mortar attacks experienced by the veteran in service, alone, 
support the veteran's PTSD diagnosis, as noted above, the 
veteran has consistently reported this particular stressor.  
It is reasonable to assume, therefore, that the various 
diagnoses of PTSD on file are based in large part on the 
veteran's report of mortar attacks, which the Board has found 
to be credible, particularly since the veteran's other 
reported stressors, such as picking up and returning 
villagers, are not manifestly traumatic in nature.  
Accordingly, as the veteran has presented credible supporting 
evidence of the incurrence of a service stressor, and as the 
medical evidence on file shows that the veteran has PTSD 
based at least in large part on that stressor, the Board 
finds that the preponderance of the evidence supports the 
claim of entitlement to service connection for PTSD.  
Accordingly, service connection is in order for PTSD.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for PTSD is granted.  

Entitlement to service connection for PTSD is granted.








		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

